               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MARK MULLER                                                            PLAINTIFF

v.                                              CAUSE NO. 1:17CV339-LG-RHW

MISSISSIPPI POWER COMPANY
and JOHN/JANE DOES 1-10                                            DEFENDANTS

            MEMORANDUM OPINION AND ORDER GRANTING
           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
            AND MOOTING PLAINTIFF’S MOTIONS TO STRIKE

      BEFORE THE COURT is the [88] Motion for Summary Judgment filed by

the defendant, Mississippi Power Company, as well as the [92] Motion to Strike

Exhibit M and the [100] Motion to Strike Third Declaration of Wendy Fayard filed

by the plaintiff, Mark Muller, in this employment discrimination case. The parties

have fully briefed the Motions. After reviewing the submissions of the parties, the

record in this matter, and the applicable law, the Court finds that Mississippi

Power’s Motion for Summary Judgment should be granted, and Muller’s Motions to

Strike are moot.

                                  BACKGROUND

      In 1982, the plaintiff, Mark Muller, began working for Mississippi Power at

Plant Watson in Gulfport, Mississippi. In October 2016, Mississippi Power

transferred Muller to Plant Daniel in Moss Point, Mississippi, where he served as

the team leader for Crew E. Muller claims that his supervisor, Hardy Wheeless,

and another team leader, Charles “Skipper” Smith, treated two females on Crew E

— Wendy Fayard and Preschia Cumbest —unfairly due to their gender. He cites
four incidents in support of this claim. First, before Muller had begun working at

Plant Daniel, Wheeless removed Wendy Fayard from the substitute team leader

position because Wheeless believed Fayard had abused Mississippi Power’s sick

leave policy. Second, Wheeless tried to stop Fayard from working her shift when

she arrived wearing a protective boot until she provided documentation of her

medical restrictions from her physician. Third, in another incident that occurred

before Muller worked at Plant Daniel, Preschia Cumbest and some male members

of Crew E were disciplined due to a 2016 spill that occurred during their shift, but

Skipper Smith’s crew was not disciplined for another spill. Finally, after Smith

questioned the competence of Cumbest during the June 2017 pre-consistency

meeting 1, Wheeless required Cumbest to perform a walk-down 2 to test her abilities.

      After the June 2017 pre-consistency meeting, Muller told Cumbest that she

was going to be required to perform a walk-down, and she correctly guessed that

Smith was the person who had questioned her abilities during the meeting.

Cumbest became upset and told her father, who worked in another part of the

plant, that Smith had singled her out during a pre-consistency meeting. Wheeless

met with Cumbest and her father in an attempt to calm them down. He then

confronted Muller because discussions held at pre-consistency meetings are



1 In bi-annual pre-consistency meetings, the plant’s team leaders and operations
manager meet to discuss each employee’s performance. (Def.’s Mot. Ex. C, at 72-73,
Ex. F, at 61-62, ECF Nos. 88-3, 88-6.)
2 Walk-downs are performance evaluations in which a manager shadows the

employee as the employee performs her job duties in order to recognize any gaps in
training or to evaluate whether the employee should be promoted. (Def.’s Mot. Ex.
C, at 96, ECF No. 88-3; Def.’s Mot. Ex. H, at 14, ECF No. 88-8.)
                                         -2-
confidential. (Def.’s Mot. Ex. C, at 109-11, 117, ECF No. 88-3.) According to

Wheeless, Muller admitted to discussing the pre-consistency meeting with all of

Crew E. (Id. at 146.) Wheeless also claims that Muller became loud and

disrespectful when Wheeless confronted Muller about the breach of confidentiality,

so Wheeless sent Muller home for the day. (Id. at 118, 146-47.) Wheeless claims

that Muller did not make any allegations of gender discrimination during this

conversation. (Id. at 150.)

      When Muller returned to work on July 11, 2017, Wheeless met with him and

issued a Report of Disciplinary Action (RODA) suspending Muller for one day

without pay for breach of confidentiality as well as facilitating “ongoing discussion

regarding disagreement with” discipline issued to Crew E regarding the spill in

2016. (Def.’s Mot. Ex. 4 to Ex. C, ECF No. 88-3). Wheeless attempted to read the

RODA to Muller, but Wheeless claims Muller repeatedly interrupted him. (Def.’s

Mot. Ex. C, at 140-41, ECF No. 88-3.)

      After receiving the RODA from Wheeless, Muller approached Nik Budney,

the plant manager. Budney claims that Muller threw the RODA on his desk and

began shouting that Wheeless and Smith were the problem and should be fired.

Muller also informed Budney that Wheeless and Smith were requiring a walk-down

and that Cumbest was not the problem. (Def.’s Mot. Ex. H, at 10-12, ECF No. 88-8.)

Muller then walked out and slammed the door to Budney’s office. (Id.) Budney

claims that it was difficult to follow what Muller was saying, but Muller did not tell

him about any gender discrimination. (Id. at 10-12, 47.) Muller admits that he



                                          -3-
discussed the pre-consistency meeting with Cumbest, but he denies that he

breached confidentiality or acted angry or disrespectful in his meetings with

Wheeless and Budney. (Def.’s Mot. Ex. A, at 134, 136, 139, ECF No. 88-1.)

      Muller next went to Mississippi Power’s Corporate Concerns 3 office in

Gulfport, Mississippi, where he met with Frank Dawson, Brigham Young, and Vicki

Pierce and told them his concerns about the way Cumbest and Fayard were treated.

(Id. at 110-11.) Pierce perceived Muller’s concerns to involve possible gender

discrimination, but Dawson did not. Young’s testimony regarding this meeting has

not been provided to the Court.

      Pierce also contacted the plant’s human resources representative, Ginger

Lehman, and asked her whether human resources was getting ready to terminate

Muller. (Def.’s Mot. Ex. R at 23, ECF No. 88-18.) Due to this conversation, Lehman

assumed that Muller had filed a claim, but she did not know the details of the

claim. (Id.) Lehman then told Wheeless that Muller had filed some form of

complaint with Employee Concerns. (Id. at 24.)

      Pierce, Young, and Dawson called Employee Relations4 Coordinator Jennifer

Krohn to inform her of Muller’s accusations and the punishment imposed on him.

(Pl.’s Mot. Ex. 7, at 45-46, ECF No. 90-7.) Pierce also notified Mississippi Power’s




3 The corporate concerns office handles employee claims so that these claims can be
investigated separately from human resources matters in an unbiased manner.
(Def.’s Mot. Ex. I, at 18, ECF No. 88-9.)
4 Employee relations is Mississippi Power’s human resources department. (Def.’s

Mot., Ex. Q, at 6, ECF No. 88-17.)
                                          -4-
Vice President of Generation Allen Reaves of Muller’s gender discrimination

allegations. (Id. at 34, 41.)

       Pierce wrote the following notes concerning her conversations with Lehman,

Krohn, and Reaves:

       Apparently, Ginger [Lehman] called Allen [Reaves] or [Hardy
       Wheeless], so now they want to terminate [Mark Muller]. [Jennifer
       Krohn] told them not to do that. Allen [Reaves] finally called me back.
       He was short and aggravated. Said he had a whiner down here and
       250 up there that need a job, and this guy needs to be fired. I said we
       have four people saying four different things. And now we also have a
       concern about two women being targeted. . . . Are they retaliating
       against this guy for coming to us because now they are suspending him
       until Monday without pay[?] What happened from yesterday to today,
       that warrants a suspension until Monday[?]

(Id. at 45-46.) Pierce explained that she did not know for certain that Lehman had

called Reaves or Hardy Wheeless; she was just assuming that Lehman had done so.

She further explained:

       My concern was that the day before Mr. Muller said he was being
       suspended, and then we find out that he’s going to be terminated. So I
       was worried that somebody had communicated out of school[,] and this
       might be a case of retaliation. We confirmed that there had not been
       any communication between people. That was my concern.

(Id. at 40.) She could not recall who the four people were who were saying four

different things, but it may have been Muller, Reaves, Lehman, and Krohn. (Id. at

46-47.)

       Dawson investigated Muller’s claims by interviewing Kim Washington, a

member of the plant leadership team who was present at the meetings Muller

referenced. (Pl.’s Mot. Ex. 10, at 32, ECF No. 90-10.) Washington stated that she

had not seen any unjust or unwarranted actions taken against Cumbest or Fayard.

                                         -5-
(Id.) Dawson also reviewed the employee evaluations concerning Muller’s team.

(Id. at 28.) He did not interview Cumbest or Fayard. (Id. at 32.) After he

concluded his investigation, he met with Pierce and Shelly Rice5 to discuss his

findings, and they determined that there was no evidence of unfair treatment that

would justify interviewing Fayard and Cumbest. (Id. at 34.) They decided that if

either Cumbest or Fayard came forward with a specific allegation, an investigation

would be conducted. (Id. at 37.)

      On July 18, 2017, Employee Relations Manager Norman Collins sent an

email to Reaves that contained Muller’s vacation balance, the date on which Muller

began working for Mississippi Power, and Muller’s birth date, including a notation

that Muller would turn 62 in September. (Pl.’s Resp. Ex. 14, ECF No. 90-14.)

Reaves replied that Muller had taken a lot of vacation time, and Collins responded,

“Typical of a lot of the folks at the plants. I really think he’s been unhappy with the

move and has been thinking retirement for a while.” (Id.)

      When Collins was asked about this email exchange at his deposition, he

testified, “[W]hen it is determined that this person needs to be separated from the

company, we look at the easiest way for – that we can do that to ease the pain of the

employee.” (Def.’s Mot. Ex. Q, at 36, ECF No. 88-17.) Collins explained that he

wanted Reaves to know that Muller was close to his sixty-second birthday and the

amount of vacation time available, so that they could make Muller an offer if he




5Rice is the manager of employee concerns, and she reports to Pierce. (Def.’s Mot.,
Ex. Q at 41, ECF No. 88-17.)
                                          -6-
chose to resign in lieu of termination. (Id. at 36-37.) Reaves elaborated that “the

question was could we bridge him to age 62 with vacation or grant him additional

vacation to carry him to some retirement date.” (Def.’s Mot. Ex. E, at 58, ECF No.

88-5.) Reaves testified that he was not willing to grant this accommodation to

Muller. (Id.) Collins testified that these emails were sent after the decision to

terminate Muller had been made. (Def.’s Mot. Ex. Q, at 37, ECF No. 88-17.)

      Mississippi Power terminated Muller on July 28, 2017. (1st Am. Compl. 11,

ECF No. 2.) In an interrogatory response, Mississippi Power stated that the

following individuals were involved in the decision to terminate Muller: Wheeless,

Budney, Lehman, Krohn, and Collins. (Def.’s Mot. Ex. D, at 6-7, ECF No. 88-4.)

Reaves and Chief Executive Officer Anthony Wilson reviewed and approved the

decision. (Id.) Having put her prior concerns about retaliation and gender

discrimination to rest, Pierce from Corporate Concerns told Reaves that the

termination could proceed. (Def.’s Mot. Ex. E, ECF No. 88-5; Def.’s Mot. Ex. J, at

89, ECF No. 88-10.)

      Reaves testified that Muller was terminated for disclosing confidential

information and for hostile, threatening behavior. (Def.’s Mot. Ex. E, at 25, ECF

No. 88-5.) In addition, Reaves noted that Muller had lost the trust of Muller’s team

as well as the plant’s leadership team. (Id.) Budney explained that “[w]hen

[Muller] shared confidential information about an employee, he created a work

environment that was distracting, which created an unsafe work environment




                                          -7-
because the distraction was to the point where the entire staff was talking about it.”

(Def.’s Mot. Ex. H, at 41, ECF No. 88-8.)

      Muller filed this lawsuit asserting the following claims against Mississippi

Power: retaliatory discharge in violation of Title VII, age discrimination, and gross

negligence/punitive conduct. He seeks actual and consequential damages, punitive

damages, and damages for emotional distress. Mississippi Power filed the present

Motion seeking summary judgment as to all of Muller’s claims.

                                   DISCUSSION

      A motion for summary judgment may be filed by any party asserting that

there is no genuine issue of material fact and that the movant is entitled to prevail

as a matter of law on any claim. Fed. R. Civ. P. 56. The movant bears the initial

burden of identifying those portions of the pleadings and discovery on file, together

with any affidavits, which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

carries its burden, the burden shifts to the non-movant to show that summary

judgment should not be granted. Id. at 324-25. The non-movant may not rest upon

mere allegations or denials in its pleadings but must set forth specific facts showing

the existence of a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256-57 (1986).

I. Title VII Retaliation

      Title VII prohibits employers from retaliating against an employee “because

he has opposed any practice made an unlawful employment practice” under Title



                                            -8-
VII. 42 U.S.C. § 2000e-3(a). A plaintiff may prove retaliation with either direct or

circumstantial evidence. McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir.

2007).

         Muller argues that he has presented direct evidence of discrimination,

because Mississippi Power’s Vice-President and Senior Production Officer Allen

Reaves told Mississippi Power’s Compliance Officer Vicki Pierce that “he had a

whiner down here and 250 up there that need a job, and this guy needs to be fired.”

(Pl.’s Mot. Ex. 7, at 45-46, ECF No. 90-7.) The parties dispute whether Reaves’

statement constitutes direct evidence of discrimination.

         A. Direct Evidence

         “In the context of Title VII, direct evidence includes any statement or written

document showing a discriminatory motive on its face.” Herster v. Bd. of

Supervisors of La. State Univ., 887 F.3d 177, 185 (5th Cir. 2018). Thus, “[d]irect

evidence is evidence, which, if believed, proves the fact [of retaliation] without

inference or presumption.” Brown v. E. Miss. Elec. Power Ass’n, 989 F.2d 858, 861

(5th Cir. 1993). The comments must be “(1) related to the plaintiff’s protected

characteristic; (2) proximate in time to the challenged employment decision; (3)

made by an individual with authority over the challenged employment decision; and

(4) related to the challenged employment decision.” Etienne v. Spanish Lake Truck

& Casino Plaza, L.L.C., 778 F.3d 473, 476 (5th Cir. 2015). As a result, the court

must ask whether the “evidence, truly standing alone, is sufficient to support the

conclusion that a nexus exists between the protected activity and the adverse



                                            -9-
employment action.” Fabela v. Socorro Indep. Sch. Dist., 329 F.3d 409, 416 (5th Cir.

2003), overruled on other grounds by Smith v. Xerox Corp., 602 F.3d 320, 328 (5th

Cir. 2010).

      Reaves’ comment, on its own, does not constitute direct evidence of

discrimination. Muller voiced several different concerns to his superiors that

clearly did not constitute protected activity. For example, Muller told Wheeless

that no one respects Skipper Smith, another team leader at the plant. (Def.’s Mot.

Ex. A at 140, ECF No. 88-1.) He also told Plant Manager Budney that employees at

the plant do not trust Wheeless and Smith. (Id. at 150.) Since Reaves did not say

why he considered Muller “a whiner,” it is unclear whether Reaves’ comment was

related to Muller’s alleged complaints of gender discrimination. Therefore, the

comment can only support a claim for retaliation when coupled with an inference

that Reaves was referring to Muller’s alleged complaints of gender discrimination.

The comment does not constitute direct evidence of retaliation.

      B. McDonnell Douglas Framework

      The Court must next analyze Muller’s retaliation claim under the burden-

shifting framework described in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-03 (1973).

      Under McDonnell Douglas, “(1) the employee must demonstrate a
      prima facie case of retaliation; (2) the burden then shifts to the
      employer, who must state a legitimate non-retaliatory reason for the
      employment action; and (3) if that burden is satisfied, the burden then
      ultimately falls to the employee to establish that the employer’s stated
      reason is actually a pretext for unlawful retaliation.”




                                        -10-
Gorman v. Verizon Wireless Tex., L.L.C., 753 F.3d 165, 171 (5th Cir. 2014) (quoting

Royal v. CCC & R Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013)). To

demonstrate a prima facie case of discrimination, Muller must establish that “(1) he

participated in an activity protected by Title VII; (2) his employer took an adverse

employment action against him; and (3) a causal connection exists between the

protected activity and the adverse employment action.” Thomas v. Tregre, 913 F.3d

458, 463 (5th Cir. 2019).

      Mississippi Power argues that Muller has not stated a prima facie retaliation

claim because he did not engage in protected activity. An employee has engaged in

protected activity if he has: (1) “opposed any practice made an unlawful employment

practice” by Title VII, or (2) “made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing” under Title VII. 42 U.S.C.

§ 2000e–3(a). Muller’s claim is based on the opposition clause, 6 which requires a

plaintiff to demonstrate that he “had at least a ‘reasonable belief’ that the practices

[he] opposed were unlawful.” Long v. Eastfield Coll., 88 F.3d 300, 304 (5th Cir.

1996) (citing Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d 1130, 1140

(5th Cir. 1981)). The Fifth Circuit “ha[s] consistently held that a vague complaint,

without any reference to an unlawful employment practice under Title VII, does not

constitute protected activity.” Paske v. Fitzgerald, 785 F.3d 977, 986 (5th Cir. 2015)

(quoting Davis v. Dall. Indep. Sch. Dist., 448 F. App’x 485, 493 (5th Cir. 2011)).



6The participation clause does not apply where, as here, the plaintiff did not file a
charge with the EEOC until after the alleged retaliatory discharge occurred. See
Byers v. Dallas Morning News, Inc., 209 F.3d 419, 428 (5th Cir. 2000).
                                          -11-
      Muller has failed to show that a reasonable person could have believed that

the incidents he opposed violated Title VII. First, Muller admits that Cumbest was

not subjected to an adverse employment action when she was required to perform a

walk-down. (Def.’s Mot. Ex. A, at 94-95, ECF No. 88-1.) Cumbest successfully

completed the walk-down, and she suffered no demotion or punishment. (Def.’s

Mot. Ex. G, at 52, ECF No. 88-7.) Second, Muller admits that Fayard suffered no

adverse employment action when she was told she needed to provide a statement

from her physician regarding whether she could return to work. Fayard lost no pay

or benefits concerning this incident, and she was permitted to work without a

physician’s statement. (Def.’s Mot. Ex. A, at 80-81, ECF No. 88-1.) Muller also

agrees that the policy of requiring a physician statement was the standard

operating procedure at the plant. (Id. at 81-82.)

      As for the third incident, Muller concedes that the gypsum overflow occurred

before he transferred to the plant, and thus, he has no personal knowledge

regarding the overflow incident. (Id. at 107.) He also has no personal knowledge

regarding the separate spill in which no employees were disciplined. (Id.) In

addition, it is undisputed that both males and females on Crew E were punished for

the gypsum overflow incident. Therefore, it was unreasonable for Muller to cite

Mississippi Power’s response to the overflow and the spill as an instance of gender

discrimination. Concerning the fourth incident, Muller admits that the decision to

remove Fayard from the substitute team leader list was made before he transferred

to the plant. (Def.’s Mot. Ex. A, at 86, ECF No. 88-1.) He does not know which



                                         -12-
manager made the decision or when the decision was made, but he was told that

she was removed due to sick leave usage and some other performance issues. (Id. at

85-87.) Given Muller’s admitted lack of personal knowledge regarding this decision,

it was unreasonable for him to believe that the decision constituted gender

discrimination. In addition, sick leave usage and performance issues are not

discriminatory reasons for removing Fayard from the list. Since Muller has not

shown that a reasonable person could have believed that any of these incidents

constituted violations of Title VII, he has failed to establish a prima facie case of

retaliation. It is not necessary for the Court to consider the remainder of the

McDonnell Douglas analysis. Muller’s retaliation claim must therefore be

dismissed.

II. Age Discrimination

      The Age Discrimination in Employment Act (ADEA) makes it “unlawful for

an employer . . . to discharge any individual or otherwise discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1). “To establish

an ADEA claim, a plaintiff must prove by a preponderance of the evidence (which

may be direct or circumstantial), that age was the but-for cause of the challenged

employer decision.” Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010)

(internal quotation marks and brackets omitted). “Direct evidence of discrimination

is evidence which, if believed, would prove the existence of a fact (i.e., unlawful

discrimination) without any inferences or presumptions.” Kilgore v. Brookeland



                                          -13-
Indep. Sch. Dist., 538 F. App’x 473, 475 (5th Cir. 2013) (Bodenheimer v. PPG Indus.,

Inc., 5 F.3d 955, 958 (5th Cir. 1993)). In addition, the comment must be: “1) age

related, 2) proximate in time to the employment decision, 3) made by an individual

with authority over the employment decision at issue, and 4) related to the

employment decision at issue.” Moss, 610 F.3d at 929; see also Reed v. Neopost

USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012).

      Muller argues that the July 18, 2017 email exchange between Mississippi

Power Employee Relations Manager Norman Collins and Vide President Allen

constituted direct evidence of age discrimination, because Collins’ initial email

informed Reaves of Muller’s birth date, including a notation that Muller would turn

62 in September. (Pl.’s Resp. Ex. 14, ECF No. 90-14.) When Reaves responded that

Muller had taken a lot of vacation time, Collins stated, “Typical of a lot of the folks

at the plants. I really think he’s been unhappy with the move and has been

thinking retirement for a while.” (Id.)

      The email exchange does not constitute direct evidence of age discrimination.

Collins testified that the exchange occurred after the decision had been made to

terminate Muller, and Muller does not dispute that Reaves had told Compliance

Officer Vicki Pierce that Muller needed to be fired almost one week prior to the

email exchange. (See Pl.’s Resp. Def.’s Mot., Ex. 7, at 41, 45-46, and MPC 000082,

ECF No. 88-10.) Furthermore, the vague email exchange does not support a finding

of discrimination without inference. The explanation for the exchange given by

Collins and Reaves — that they were discussing whether Mississippi Power should



                                          -14-
offer Muller additional vacation time that would bridge the short gap until he

reached the retirement age of 62 — is a reasonable explanation that would not

support an age discrimination claim. The Fifth Circuit has consistently held that

discussions regarding retirement do not necessarily evidence age discrimination but

may constitute a “reasonable inquiry into [the employee’s] future plans.” Ng-A-

Mann v. Sears, Roebuck & Co., 627 F. App’x 339, 342 (5th Cir. 2015); see also

E.E.O.C. v. Tex. Instruments Inc., 100 F.3d 1173, 1181 (5th Cir. 1996) (finding

personnel director’s comment that “it’s just that you’ve reached that age and years

of service that we can bridge you to retirement” was “simply recogniz[ing] a fact

concerning [the employee’s] seniority” and did not “demonstrate age bias” or “imply

seniority was the reason for discharge”); Moore v. Eli Lilly & Co., 990 F.2d 812, 818

(5th Cir. 1993) (a supervisor’s questions about age and retirement plans of current

employees were reasonable inquiries that did not evidence discriminatory animus).

Muller has not produced direct evidence of age discrimination.

      The Court must next consider Muller’s age discrimination claim pursuant to

the McDonnell Douglas framework.

      Under McDonnell Douglas, a plaintiff must first establish a prima
      facie case of age discrimination by showing that (1) he was discharged;
      (2) he was qualified for the position; (3) he was within the protected
      class at the time of discharge; and (4) he was either i) replaced by
      someone outside the protected class, ii) replaced by someone younger,
      or iii) otherwise discharged because of his age. . . . If the plaintiff
      successfully makes out a prima facie case, the burden shifts to the
      employer to articulate a legitimate, nondiscriminatory reason for the
      termination.




                                         -15-
Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 474 (5th Cir. 2015). If the

employer meets its burden, the plaintiff must prove by a preponderance of the

evidence that the legitimate reasons offered by the defendant were not its true

reasons but were a pretext for discrimination. Id.

      The parties agree that Muller has established a prima facie case for

discrimination. In addition, Mississippi Power has provided a legitimate,

nondiscriminatory reason for termination. First, it determined that Muller

breached confidentiality by disclosing what occurred in a management meeting to

one or more employees of the plant. Mississippi Power also has produced testimony

that Muller was loud, angry, and disrespectful toward management when he was

confronted about the breach of confidentiality.

      Muller relies on the email exchange between Collins and Reaves to support

his argument that Mississippi Power’s cited reasons for termination are pretext for

age discrimination. When a plaintiff relies on workplace comments as

circumstantial evidence of pretext, he must show (1) discriminatory animus (2) on

the part of a person that is either primarily responsible for the challenged

employment action or by a person with influence or leverage over the relevant

decisionmaker. Reed, 701 F.3d at 441. The record and Mississippi Power’s

discovery responses reflect that both Collins and Reaves were involved to some

degree in the decision to terminate Muller. However, the emails do not indicate age

animus. As Muller repeatedly acknowledges, Reaves decided to terminate Muller




                                         -16-
on July 12, 2017, the date on which Reaves called Muller “a whiner.” The email

exchange between Collins and Reaves occurred six days later.

      Furthermore, the emails do not provide evidence of discriminatory animus,

because they contained no negative references to Muller’s age. Casual, facially-

neutral remarks like those included in the email exchange do not provide evidence

of age discrimination. See, e.g., Tex. Instruments Inc., 100 F.3d at 1181; Moore v. Eli

Lilly & Co., 990 F.2d at 818. Finally, the email exchange is too vague to constitute

circumstantial evidence of age discrimination. As a result, Muller has not

presented any evidence that Mississippi Power’s reason for terminating him was

pretext for age discrimination. Mississippi Power is entitled to summary judgment

as to Muller’s age discrimination claim.

III. Failure to Mitigate Damages and Damages for Emotional Distress

      Since the Court has found that Mississippi Power is entitled to summary

judgment as to both of Muller’s substantive claims, it is not necessary to address

Mississippi Power’s arguments concerning damages that Muller would be able to

recover.

IV. Motions to Strike

      Muller has filed two Motions to Strike concerning statements and testimony

given by Fayard regarding whether she believed she was subjected to gender

discrimination. Fayard’s opinions regarding whether she was subjected to gender

discrimination are irrelevant to the present Motion, and the Court did not consider




                                           -17-
or rely on her statements while deciding Mississippi Power’s Motion for Summary

Judgment. Therefore, Muller’s Motions to Strike are moot.

                                 CONCLUSION

      For the foregoing reasons, Mississippi Power is entitled to summary

judgment as to Muller’s retaliation and age discrimination claims. Muller’s Motions

to Strike are moot.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [88] Motion

for Summary Judgment filed by the defendant, Mississippi Power Company, is

GRANTED. Mark Muller’s lawsuit against Mississippi Power is DISMISSED

WITH PREJUDICE. The Court will enter a separate judgment pursuant to Fed.

R. Civ. P. 58.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [92] Motion to

Strike Exhibit M filed by Muller and the [100] Motion to Strike Third Declaration of

Wendy Fayard filed by Muller are MOOT.

      SO ORDERED AND ADJUDGED this the 1st day of May, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                        -18-
